DETAILED ACTION
Claims 1-7 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under JP2020-015293 filed on 1/31/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "loose-fit state" in claim 2 is a relative term which renders the claim indefinite. The term "loose-fit state" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, US 2010/0177168 A1 (Hu), in view of Park et al, US 2020/0169680 A1 (Park). 

Regarding Claim 1, Hu discloses an image display device comprising: 
a display optical system (Hu [0009] – The binocular stereoscopic viewing module 4 is composed of two stereoscopic displays, and the stereoscopic displays are used to perform view finding and to play and view stereoscopic images); 
a base including a display optical system guide unit configured to guide the display optical system in a substantially linear direction (Hu [0019] – A left screw hole 3043 is disposed on the left slide base 300, and the left driving screw 3031 matching the left screw hole 3043 controls the operation of the moving motor 4030 and controls the left slide base 300 to move on the straight guide rail 302, so as to adjust a distance between the left camera 200 and the right camera 201); 
a main body exterior configured to house the base (Hu [0006] – An integrative spectacle-shaped stereoscopic video multimedia device, which includes a blinder 1 and a video device disposed in the blinder 1); 
Hu [0010] – The viewing module hole distance adjusting mechanism 5 is used to adjust a distance between the displays of the binocular stereoscopic viewing module, so as to meet different demands for a hole distance of eyes; [0042] – Through the signal processing software, the two image signals with the viewing angle difference are respectively displayed by the left module 400 and the right module 401, the two human eyes view the synchronous images with the viewing angle difference adapted to the human eyes respectively displayed by the left module 400 and the right module 401 through the left eye bracket 5002 and the right eye bracket 5012, so as to form the stereoscopic image of the scene).
However, Hu does not explicitly disclose the base and the main body exterior are engaged with each other by an engagement mechanism configured to suppress transmission of an external force applied to the main body exterior to the base.
Park teaches the base and the main body exterior are engaged with each other by an engagement mechanism configured to suppress transmission of an external force applied to the main body exterior to the base (Park [0070] – The support layer may relieve pressure from the outside. The support layer may be formed of an elastic member (e.g., a sponge). The cover panel 510 may protect the display 210.  The cover panel 510 may include at least one of a cover 511 and/or a protective film 513).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hu so the base and the main body exterior are engaged with each other by an engagement mechanism configured to suppress transmission of an external force applied to the main body exterior to the base, as taught by 

Regarding Claim 2, Hu, in combination, further discloses the image display device according to claim 1, wherein one of the base and the main body exterior includes a shaft portion, wherein the other of the base and the main body exterior includes a shaft hole, and wherein the engagement mechanism establishes engagement by insertion of the shaft portion into the shaft hole in a loose-fit state (Hu [0019], Fig.2 – An output shaft of the moving motor 3030 is joined to the left driving screw 3031 and the right driving screw 3032) [see 112b rejection for interpretation of loose-fit state].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and Park, in view of Lin et al, US 2020/0168181 A1 (Lin).

Regarding Claim 3, Hu and Park teach the image display device according to claim 2, as outlined above.
However, Hu does not explicitly disclose the base includes a rotation stop portion configured to stop the base from rotating around the shaft portion and the shaft hole
Lin teaches the base includes a rotation stop portion configured to stop the base from rotating around the shaft portion and the shaft hole (Lin [0028] – The base 600, in which the receiver array is disposed, is coupled to the HMD through the rotating shaft S for the user to adjust the angle for convenient wear).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hu so the base includes a rotation stop portion configured to stop the base from rotating around the shaft portion .

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Park, in view of Rhodes et al, US 2015/0219900 A1 (Rhodes).

Regarding Claim 4, Hu and Park teach the image display device according to claim 1, as outlined above.
However, Hu does not explicitly disclose a holding mechanism configured to hold the display exterior at any position relative to the main body exterior.
Rhodes teaches a holding mechanism configured to hold the display exterior at any position relative to the main body exterior (Rhodes [0051], Fig.5 – The display mount surface 163 and adjustment surface 152 may be formed from magnetic and/or ferrous materials. Magnetic forces may hold the display mount in place with respect to the adjustment surface).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hu to include a holding mechanism configured to hold the display exterior at any position relative to the main body exterior, as taught by Rhodes. One would be motivated so the display stays with the exterior.

Regarding Claim 7, Hu and Park teach the image display device according to claim 1, as outlined above.
However, Hu does not explicitly disclose the display exterior moves relative to the main body exterior in a direction different from the substantially linear direction, and is positioned with respect to the display optical system.
Rhodes [0022] – An HMD could be configured to allow adjustment of one or more components of the orientation of the display device (e.g., pitch, yaw, and roll) and/or one or more components of the position of the display device (e.g., its vertical position, horizontal position, or distance from the wearer); [0023] - An HMD could be configured to allow the position of the display device to be adjustable in a vertical plane such that the aperture of the display device remains oriented toward the wearer's eye (i.e., so that the viewing axis extends between the wearer's eye and the aperture of the display device). This can be achieved by allowing the display device to move in the vertical plane along an arc that is centered on the wearer's eye).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hu so the display exterior moves relative to the main body exterior in a direction different from the substantially linear direction, and is positioned with respect to the display optical system, as taught by Rhodes. One would be motivated as the movements can be flexible with respect to the body.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and Park, in view of Lee et al, US 2015/0370072 A1 (Lee).

Regarding Claim 5, Hu and Park teach the image display device according to claim 1, as outlined above.
However, Hu does not explicitly disclose at least one of the display exterior and the main body exterior includes a limiting mechanism configured to limit movement of the display exterior in a case where the display exterior moves relative to the main body exterior.
Lee [0126], Fig.2 – In operation S230, based on a sensing result which is obtained through sensing in operation S220, the controller 180 according to an embodiment of the present invention may sense (or decide or determine) a state in which a movement of the HMD 100 is limited, and determine a direction in which the movement of the HMD 100 is limited; [0029] – A method of controlling a head mounted display (HMD) includes: displaying first contents in a first region, and displaying second contents associated with the first contents in a second region which is disposed next to both sides of the first region; sensing a motion of a head of a user wearing the HMD in a state where the HMD is worn on the head of the user; based on the sensing result, when a state in which a movement of the HMD is limited is sensed, determining a direction in which the movement of the HMD is limited; and changing a display position of at least one portion of second contents which are displayed in a region corresponding to the determined direction in the second region which is disposed next to both sides of the first region).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hu so at least one of the display exterior and the main body exterior includes a limiting mechanism configured to limit movement of the display exterior in a case where the display exterior moves relative to the main body exterior, as taught by Rhodes. One would be motivated as the movements as a whole move together.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and Park, in view of Lamb et al, US 2014/0002496 A1 (Lamb).

Regarding Claim 6, Hu and Park teach the image display device according to claim 1, as outlined above.
However, Hu does not explicitly disclose the base includes at least one of an image capturing unit configured to acquire an image of a surrounding area and an acquisition unit configured to acquire position information.
Lamb teaches the base includes at least one of an image capturing unit configured to acquire an image of a surrounding area and an acquisition unit configured to acquire position information (Lamb [0122] – In step 724, a 6DOF pose is determined based on the 3D map and the image descriptors extracted in step 722. The 6DOF pose may comprise information associated with the position and orientation of an HMD within the environment. In some cases, a first-pass estimate for the pose associated with the HMD may be obtained by utilizing GPS location information and orientation information acquired from the HMD).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hu so at least one of an image capturing unit configured to acquire an image of a surrounding area and an acquisition unit configured to acquire position information, as taught by Lamb. One would be motivated as the position information provides positional context to images captured.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/              Examiner, Art Unit 2483